986 A.2d 680 (2010)
201 N.J. 8
In the Matter of Maria M. DIAS, an Attorney at Law.
D-39 September Term 2009,
065145
Supreme Court of New Jersey.
January 27, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-246, concluding that MARIA M. DIAS of ELIZABETH, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of trust funds), RPC 1.15(d) (recordkeeping deficiencies), and RPC 8.1(b) (failing to timely cooperate with ethics investigation);
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of her attorney trust account to the Office of Attorney Ethics for a period of two years or until she closes her attorney accounts;
And good cause appearing;
It is ORDERED that MARIA M. DIAS is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of her attorney accounts for a period of two years or until she closes out her attorney accounts and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.